FILED
                                                                                         FI:.i3 2 4 20iO
                             UNITED STATES DISTRICT COURT
                                                                                    Clerk, U.S. District and
                             FOR THE DISTRICT OF COLUMBIA                             Bankruptcy Courts

STANLEY PAUL SMITH,                            )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )
                                               )
                                                       Civil Action No.        10 0290
PRESIDENT BARACK OBAMA, et al.,                )
                                               )
               Defendants.                     )

                                  MEMORANDUM OPINION

       This matter comes before the court on review of plaintiff s application to proceed in

forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

complaint.

       The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by

pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,

must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497,498 (D.D.C. 1977).



                                                   1
                                                                       !$




        The list of defendants exceeds 10 pages, and there appear to be so many factual

allegations against so many defendants that the Court cannot discern what claim or claims he

brings against which defendant. The complaint is so vague, disorganized and confusing that it

utterly fails to "give the defendant[s] fair notice of what the plaintiffs claim is and the grounds

upon which it rests." Conley v. Gibson, 355 U.S. 41, 47-48 (1957). Neither the court nor the

defendants can discern the nature or basis of plaintiff s claim, the relief plaintiff demands, and

the basis of the court's jurisdiction. For these reasons, the complaint will be dismissed without

prejudice for its failure to comply with Rule 8(a). An Order consistent with this Memorandum

Opinion is issued separately.




                                              United States District


Date:   f.J. ~ J. OlD




                                                 2